Citation Nr: 0531748	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  05-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1946 to January 
1949.  He died in May 1994.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
the cause of the veteran's death in February 1997.

2.  The evidence received since the Board's February 1997 
decision is cumulative, redundant, and does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim.


CONCLUSIONS OF LAW

1.  The February 1997 Board decision denying service 
connection the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

The appellant's petition to reopen was received in July 2003, 
after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in December 2004, provided notice to the 
appellant of the evidence necessary to support her claim.  
Moreover, letters dated in September 2003, December 2003, 
October 2004 and March 2005 also instructed appellant 
regarding the evidence necessary to substantiate her claim 
and requested that she identify evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  Moreover, neither 
the appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In this regard the Board observes 
that the appellant has not responded to four letters sent by 
the RO which provided guidance pertaining to the evidence and 
information necessary to substantiate her claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Factual Background

During his lifetime, the veteran was not service connected 
for any disability.  As noted above, he died in May 1994.  In 
June 1994 the appellant requested that she be considered for 
widow's benefits.  

In support of her claim, the appellant submitted a copy of a 
January 1949 certificate signed by a U.S. Army General, 
thanking the veteran for his service in the Philippine 
Scouts.  

The appellant also submitted a December 1993 medical 
certificate from M. O. Nicdao, M.D., who stated that the 
veteran was examined at Lingad Memorial Hospital in December 
1993 and found to have hypertensive cardiovascular disease 
and pneumonia.  The physician also noted status post 
cerebrovascular accident, thrombolic infarct with left sided 
weakness.  

A May 1994 medical certificate from FC County Hospital 
Medical Specialists Group, Inc. indicates that the veteran 
was hospitalized in April 1994 for chronic obstructive lung 
disease, asthmatic bronchitis, pulmonary tuberculosis and 
bacteremia.  Treatment records associated with that 
hospitalization indicate a final diagnosis of pneumonia.  

The appellant also submitted the veteran's death certificate, 
showing that he died in May 1994.  The cause of death is 
listed as cardio respiratory arrest.  The antecedent causes 
were noted to be severe pneumonia and rule out 
cerebrovascular accident (CVA).

An October 1994 rating decision by the RO denied service 
connection for the cause of the veteran's death.  The RO 
concluded that there was no evidence to link the veteran's 
fatal pneumonia to his military service.  

Subsequent to the October 1994 rating decision, additional 
private medical records were received and associated with the 
record.  

May 1991 records from Lingad Memorial Hospital show that the 
veteran was treated for a  CVA.

An August 1996 statement from E. Deala, M.D., indicates that 
the veteran died on May [redacted], 1994 due to cardio respiratory 
arrest secondary to severe pneumonia, rule out CVA.  An 
August 1996 medical certificate from FC County Hospital 
indicates that the veteran was treated there for pneumonia of 
the right lower lobe.

An October 1996 letter from Virgen Delos Remedios Medical 
Center indicates that the veteran was treated there, but that 
his treatment records were not available due to a flood which 
had destroyed them.  A copy of the veteran's death 
certificate was provided.

Duplicates of previously submitted medical records were also 
received.

The Board denied the appellant's claim in February 1997, 
concluding that it was not supported by cognizable evidence 
showing that it was plausible or capable of substantiation, 
and was therefore not well grounded.  In an April 1998 
Memorandum Decision, the United States Court of Veterans 
Appeals (Court) also found that the appellant's claim was not 
well grounded.

The appellant submitted an application to reopen her claim in 
July 2003.  She also submitted a copy of the veteran's 
separation qualification record and two forms from the a 
civil registrar's office, one certifying her marriage to the 
veteran and another indicating that the veteran's birth 
certificate was not available.  Duplicate copies of the 
veteran's death certificate and the letter from Virgen Delos 
Remedios Medical Center indicating that records were not 
available were also submitted.

Letters subsequently sent to the appellant by the RO 
explained that she was required to submit new and material 
evidence to reopen her claim.  She  has not responded to 
those letters with any communication or submission.

Analysis

The law provides that, except as provided in Section 5108 of 
this title, when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  38 
U.S.C.A. § 7104.

The Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As discussed above, the evidence submitted since the Board's 
February 1997 denial of the appellant's claim consists of 
duplicate copies of the veteran's death certificate and a 
letter from the hospital where he died.  That evidence was of 
record at the time of the February 1997 decision, and is 
therefore not new.  The other materials submitted by the 
appellant in support of her petition to reopen consist of 
forms certifying the veteran's marriage to the appellant and 
another indicating that the veteran's birth certificate was 
not available.  These forms do not address whether the 
veteran's death was related to his military service, and are 
therefore not material to the appellant's claim.  Finally, 
the appellant submitted a copy of the veteran's separation 
qualification record, which is new.  However, this form 
merely synopsizes the veteran's service and does not provide 
any information concerning his health or whether his fatal 
illness was related to his service.  As such, it is also not 
material.  In sum, the evidence received since the Board's 
February 1997 decision does not offer any new, probative 
information pertaining to the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Accordingly, the Board concludes that new 
and material evidence has not been presented.



ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


